Exhibit 10.3

 

Fourth Amendment

To

Employment Agreement

 

THIS FOURTH AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”) is made as of
this 27th day of May, 2008, by and between THE BANK OF HAMPTON ROADS, INC.
(“BHR”), a banking corporation organized and existing under the laws of the
Commonwealth of Virginia, its successors and assigns, HAMPTON ROADS BANKSHARES,
INC. (“HRB”), a Virginia corporation, its successors and assigns (collectively
BHR and HRB shall be the Bank or Employer and otherwise deemed synonymous as the
context may require); and JACK W. GIBSON (the “Executive”).

 

WHEREAS, BHR and the Executive entered into an Employment Agreement dated
October 9, 1987, (as amended, the “Agreement”), and the Agreement has been
amended by Amendment to Employment Agreement, Second Amendment to Employment
Agreement, and Third Amendment to Employment Agreement; and

 

WHEREAS, HRB was incorporated on February 28, 2001, and pursuant to a corporate
reorganization (the “Reorganization”) became the new parent company of BHR; and

 

WHEREAS, since the Reorganization, the Executive has served and continues to
serve as an executive officer of both BHR and HRB; and

 

WHEREAS, the Bank and Executive now desire to amend the Agreement to reflect the
Executive’s employment relationship with BHR and HRB and to amend certain other
provisions of the Agreement;

 

NOW, THEREFORE, the parties agree as follows:

 

 

1.

Section 1 of the Agreement is deleted and replaced by the following:

 

1.           EMPLOYMENT: The Employer agrees to employ the Executive to perform
services for the Employer and the Executive agrees to serve the Employer upon
the terms and conditions herein provided. The Executive shall be an executive
officer of both HRB and BHR. He agrees to serve as the President and Chief
Executive Officer of BHR and as the Vice-Chairman, President and Chief Executive
Officer of HRB. The Executive shall perform such managerial duties and
responsibilities as shall be assigned to him by the Board of Directors of each
of HRB and BHR, consistent with his positions and titles.

 

2.          The second paragraph of Section 3(b) of the Agreement is deleted and
replaced by the following:

 

For purposes of this Agreement, the term “a change in control” shall mean (a)
the date that any one person, or more than one person, acting as a group,

--------------------------------------------------------------------------------



acquires ownership of stock of HRB (the “Parent Company”) that, together with
stock held by such person or group constitutes more than 50% of the total fair
market value or total voting power of the stock of the Parent Company, (b) the
date any one person, or more than one person, acting as a group, acquires (or
has acquired ownership during the 12 month period ending on the date of the most
recent acquisition be such person) ownership of stock of the Company possessing
30% or more of the total voting power of the stock, or (c) the date a majority
of the members of the Company’s Board is replaced during any twelve (12) month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Parent Company’s Board before the date of the appointment
or election. The right herein conferred upon the Executive to terminate his
employment for good reason may be exercised by the Executive at any time during
the terms of this Agreement at his sole discretion, and any failure by the
Executive to exercise this right after he has “good reason” to do so shall not
be deemed a waiver of the right.

 

3.

The following is added at the end of Section 4(c) of the Agreement:

 

Any cash reimbursement that the Company may make to the Executive with respect
to the Company’s obligation to provide substantially similar benefits, shall be
paid before the last day of the calendar year following the calendar year in
which the expense is incurred. The Executive may not exchange the right to
reimbursement or to an in–kind benefit for another reimbursement or benefit and
may not receive cash in lieu of an in–kind benefit or right to reimbursement.

 

4.            Current Section 5 of the Agreement (“Miscellaneous”) is renumbered
to be Section 6, and new Section 5 is added to the Agreement as follows:

 

5.           Provisions Regarding Section 409A of the Internal Revenue Code.

 

(a)          Compliance with Section 409A of the Internal Revenue Code (“Code”).
Any benefit, payment or other right provided by the Plan shall be provided or
made in a manner, and at such time, in such form and subject to such election
procedures (if any), as complies with the applicable requirements of Code
section 409A to avoid a plan failure described in Code section 409A(a)(1),
including without limitation, deferring payment until the occurrence of a
specified payment event described in Code section 409A(a)(2). Notwithstanding
any other provision hereof or document pertaining hereto, the Plan shall be so
construed and interpreted to meet the applicable requirements of Code section
409A to avoid a plan failure described in Code section 409A(a)(1).

 

--------------------------------------------------------------------------------



(b) Delay in Distributions. To the extent required by Section 409A of the Code,
in the event the Executive is a “specified employee” as provided in Section
409A(a)(2)B)(i) on his date of termination from employment, any amounts payable
hereunder shall be paid no earlier than the first business day after the six
month anniversary of the his date of termination. Whether the Executive is a
specified employee and whether an amount payable to the Executive hereunder is
subject to Section 409A of the Code shall be determined by the Company.

 

(c) Gross-Up Payments. The Third Amendment to the Agreement requires the Company
to pay the Executive a Gross-Up Payment in certain events. Notwithstanding any
contrary provision in the Third Amendment, all Gross-Up Payments due to the
Executive shall be paid no later than the end of the calendar year next
following the calendar year in which the Executive remits the related taxes.

 

5.          Except as amended by this Amendment, the Agreement as originally
adopted and amended is hereby ratified and affirmed.

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first above written.

 

 

THE BANK OF HAMPTON ROADS, INC.

 

 

 

By: /s/ Emil A. Viola

 

Emil A. Viola, Chairman

 

 

 

HAMPTON ROADS BANKSHARES, INC.

 

 

 

By:/s/ Emil A. Viola

 

Emil A. Viola, Chairman

 

 

 

EXECUTIVE:

 

 

 

/s/ Jack W. Gibson

 

Jack W. Gibson

 

 

 